DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 3, 4, 10, 11, 16 and 17 are objected to because of the following informalities:  claims 3, 10, and 16 each recite the limitation “a plane oriented orthoganal to the end face”.  The correct spelling is “orthogonal”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the method of claim 16, channel axis extends within the plane.” This is believed to be cut and paste error. For the purposes of examination, this limitation is being interpreted as “The method of claim 16, wherein the channel axis extends within the plane.” Appropriate correction is required.
Claims 13 and 18 each recite “…the tissue piercing tip…”. Claims 8 and 14 upon which claims 13 and 18 respectively depend each recites “the needle having a tissue-piercing end”. It is unclear if applicant is attempting to refer back to the previously recited “tissue-piercing end” set forth in claims 8 and 14 respectively or if applicant is attempting to further define the tissue piercing end as having a tissue piercing tip. Applicant is encouraged to use consistent terminology throughout the claims. For the purposes of examination, these limitations are each being interpreted as “wherein the tissue piercing end…” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yamamoto (US Pat. No. 7,144,401).

    PNG
    media_image1.png
    510
    681
    media_image1.png
    Greyscale

Regarding claim 1, Yamamoto teaches a method for suturing tissue (See Col. 9, line 28 through Col. 10 line 25) adjacent a distal end of an endoscope (16) (See Fig. 2) having an instrument channel (6, 7) with a distal opening (See Fig. 2), the distal end of the endoscope having an end face that defines a footprint (see Fig. 2), the method comprising:
providing a needle (17) adjacent the end face (See Fig. 2), the needle having a tissue-piercing end and a length of suture (4);
rotating the needle from a first position  (See Fig. 38; note needle is inside protective member 5) in which the tissue-piercing end is protected from piercing tissue (See Col. 4, lines 45-63), across a portion of the footprint and through a second position in which the tissue piercing end is located within the tissue (See Fig. 39), and to a third position in which the tissue-piercing end extends through the tissue (See Figs. 40 & 41; Col. 9, lines 28 through Col. 10, line 25); and
inserting a grasping instrument (69) through the instrument channel (7) and to a location between the first and third positions of the needle (See Figs. 2 and 43, note the grasper is slightly inside the tip of the curved needle).
Regarding claim 2, Yamamoto further teaches wherein during movement of the tissue-piercing end from the first to third positions, the tissue-piercing end traverses a diameter of the footprint (See Fig. 2, note the needle rotates in the path that is the approximately the diameter of the distal end face of the endoscope).
Regarding claim 3, Yamamoto further teaches wherein the needle is rotated within a plane oriented orthoganal to the end face (See annotated Fig. 2 above. Note the needle rotation plane is at a 90º angle to the face of the endoscope).
Regarding claim 4, Yamamoto further teaches the endoscope includes an instrument channel (7) with a distal opening, and the plane extends through the distal opening of the instrument channel (See annotated Fig. 2 above).
Regarding claim 5, Yamamoto further teaches the tissue piercing tip is closer to the end face in the third position than in the first position. (See Figs. 2, 38-44; Col. 9, line 28 through Col. 10, line 25; note that the third position has approximately the same distance from the distal face as the first position, however the needle tip is facing away from the face in the first position and the needle tip is facing towards the distal face in the third position and thus the needle tip is closer to the end face in the third position.)
Regarding claim 6, Yamamoto further teaches the first and third positions are at least 90° apart. (note that the needle rotates almost a complete circle (360º) which is more than 90º)
Regarding claim 7, Yamamoto further teaches wherein the grasping instrument (69) is inserted through the instrument channel (7) and to the location between the first and third positions of the needle before the needle is rotated from the first position to the third position (See Col. 9, line 28 through Col. 10, line 25).
Regarding claim 8, Yamamoto teaches a method for suturing tissue (See Col. 9, line 28 through Col. 10 line 25)  adjacent a distal end of an endoscope (16), the distal end of the endoscope having an end face that defines a footprint, the method comprising: 
providing a needle (17) adjacent the end face (see annotated Fig. 2 above), the needle having a tissue-piercing end (sharp tip) and a length of suture (4); and 
rotating the needle through a path from a first position (See Fig. 38; note the needle is inside protective member 5) that shields the tissue-piercing end to a second position (See Fig. 39) in which the tissue-piercing end is unshielded (note the needle is in the tissue) to a third position that shields the tissue-piercing end (See Figs. 2, 40 & 41; Col. 9, lines 28 through Col. 10, line 25), in the third position the tissue-piercing end is closer to the distal end face than in the first position (note that the third position has approximately the same distance from the distal face as the first position, however the needle tip is facing away from the face in the first position and the needle tip is facing towards the distal face in the third position and thus the needle tip is closer to the end face in the third position), and the path of the tissue-piercing end of the needle crosses at least a portion of the footprint of the distal end face of the endoscope (See Fig. 2, note the needle rotates in the path that is the approximately the diameter of the distal end face of the endoscope).
Regarding claim 9, Yamamoto further teaches wherein during movement of the tissue-piercing end from the first to third positions, the tissue-piercing end traverses a diameter of the footprint. (See Col. 4, lines 25-63; note also that the needle rotates in a path that is approximately the diameter of the distal end face of the endoscope). 
Regarding claim 10, Yamamoto further teaches wherein the needle is rotated within a plane oriented orthoganal to the end face (See annotated Fig. 2 above. Note the needle rotation plane is at a 90º angle to the face of the endoscope).
Regarding claim 11, Yamamoto further teaches the endoscope includes an instrument channel (7) with a distal opening, and the plane extends through the distal opening of the instrument channel (See annotated Fig. 2 above).
Regarding claim 12, Yamamoto further teaches the first and third positions are at least 90° apart. (note that the needle rotates almost a complete circle (360º) which is more than 90º)
Regarding claim 13, Yamamoto further teaches the endoscope has an instrument channel (7), and an axis of the instrument channel intersects the path of the needle-piercing tip (Note the axis of both instrument channels 6 and 7 intersect with the path of the needle tip).
Regarding claim 14, Yamamoto further teaches a method for suturing tissue (See Col. 9, line 28 through Col. 10 line 25) adjacent a distal end of an endoscope (16), the endoscope having an instrument channel (6,7) defining a channel axis (longitudinal axis of the channel), the distal end of the endoscope having an end face that defines a footprint (See annotated Fig. 2), the method comprising:
providing a needle (17) adjacent the end face, the needle having a tissue-piercing end and a length of suture (4); and
rotating the needle through a needle path from a first position (See Fig. 38; note needle is inside the protective member 5) that shields the tissue-piercing end (See Col. 4, lines 45-63) to a second position (Fig 39) in which the tissue-piercing end is unshielded (note the needle is outside the protective member and piercing tissue) to a third position (See Figs. 40-41) that shields the tissue-piercing end (note that the needle rotates further and is once again within the protective member 5; see also Col. 9, lines 28 through Col. 10, line 25),
wherein the channel axis intersects the needle path (See Fig. 2; note that the axis of both channel 6 which contains the suturing device and channel 7 which contains the grasper intersect with the needle path).
Regarding claim 15, Yamamoto further teaches wherein during movement of the needle through the needle path, the tissue-piercing end traverses a diameter of the footprint. (See Fig. 2, note the needle rotates in the path that is the approximately the diameter of the distal end face of the endoscope).
Regarding claim 16, Yamamoto further teaches wherein the needle  path extends within a plane oriented orthoganal to the end face (See annotated Fig. 2 above. Note the needle rotation plane is at a 90º angle to the face of the endoscope).
Regarding claim 17, Yamamoto further teaches the channel axis extends within the plane. (See annotated Fig. 2 above, Note the axis of both instrument channels 6 and 7 intersect with the path of the needle tip).
Regarding claim 18, Yamamoto further teaches the tissue piercing tip is closer to the end face in the third position than in the first position. (See Figs. 2, 38-44; Col. 9, line 28 through Col. 10, line 25; note that the third position has approximately the same distance from the distal face as the first position, however the needle tip is facing away from the face in the first position and the needle tip is facing towards the distal face in the third position and thus the needle tip is closer to the end face in the third position.)
Regarding claim 19, Yamamoto further teaches the first and third positions are at least 90° apart. (note that the needle rotates almost a complete circle (360º) which is more than 90º)
Regarding claim 20, Yamamoto further teaches a grasping instrument (69) is inserted through the instrument channel (7) and to a location between the first and third positions of the needle before the needle is rotated from the first position to the third position. (See Figs. 2, 40 & 41; Col. 6, lines 26-30 which state the grasping means 69 is inserted through instrument port 7 after the curved needle punctures tissue (and thus before the needle is rotated to the third position); See also Col. 9, lines 28 through Col. 10, line 25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771           

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771